Citation Nr: 0124051	
Decision Date: 10/03/01    Archive Date: 10/09/01

DOCKET NO.  92-15 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for basal cell 
carcinoma, secondary to exposure to ionizing radiation.

2.  Timeliness of an appeal for entitlement to a higher 
initial rating for residuals of a partial gastrectomy, with 
dumping syndrome, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to August 
1960.  

In February 2000, the issues as noted on the title page of 
this decision, were remanded by the Board of Veterans' 
Appeals (Board) to the Department of Veterans Affairs (VA) 
Regional Office and Insurance Center (RO) in St. Paul, 
Minnesota.  These issues were again remanded by the Board in 
April 2001 so that the veteran could be provided a requested 
hearing before a travel section of the Board.  The veteran 
was provided a hearing before a travel section of the Board 
in June 2001.  At this hearing the veteran stated that he no 
longer wished to pursue his claim for entitlement to service 
connection for a ganglion cyst of the left knee (claimed as a 
tumor), secondary to exposure to ionizing radiation.  
Accordingly, this issue is no longer before the Board.  
38 C.F.R. § 20.204 (2000).

In the February 2000 Board decision, the issue of whether the 
veteran had submitted a timely appeal for entitlement to a 
total rating for compensation purposes based on individual 
unemployability was remanded by the Board in order that the 
RO could issue a statement of the case.  In September 2000 
the RO issued a statement of the case on that issue.  A 
substantive appeal with respect to this issue has not been 
received.  Accordingly, this issue is not currently before 
the Board.

The veteran's claim for entitlement to service connection for 
basal cell carcinoma was remanded by the Board in February 
2000 in order that the RO could consider newly submitted 
information.  In a December 2000 letter the RO pointed out 
that the newly submitted evidence showed an official dose 
estimate during the early portion of the veteran's radiation 
exposure in service.  The RO further noted that this document 
did not indicate that the veteran's total estimated dose of 
radiation during the full period of exposure had been 
revised.  The RO's December 2000 letter adequately reflects 
RO consideration of the additional evidence and provides 
notice of the reasons and bases for no change in the outcome.  
Accordingly, the RO has provided the veteran and his 
representative with notice of its consideration of all 
pertinent evidence relating to the veteran's claim for 
service connection for basal cell carcinoma and this claim is 
ready for adjudication by the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's basal cell carcinoma was initially 
clinically demonstrated many years after separation from 
service and has not been shown to have been caused by 
exposure to ionizing radiation in service.

3.  By rating decision in October 1992, the Sioux Falls, 
South Dakota RO established service connection for residuals 
of a partial gastrectomy with dumping syndrome, and assigned 
an initial rating of 40 percent from June 4, 1989.

4.  Notice of the October 1992 rating decision was issued to 
the veteran on November 3, 1992, along with his appellate 
rights, to his most recent address of record.

5.  The veteran's timely disagreement with his initial 40 
percent rating for residuals of a partial gastrectomy with 
dumping syndrome was received on November 24, 1992.

6.  A rating decision in March 1993 confirmed and continued 
the 40 percent rating for the service-connected 
gastrointestinal disability.

7.  A statement of the case was issued to the veteran's most 
recent address of record on September 10, 1997, when the 
veteran was advised of the need to complete his appeal within 
60 days.

8.  No correspondence relating to errors of fact or law in 
the October 1992 rating decision was received by VA within 60 
days after issuance of the September 10, 1997 statement of 
the case.


CONCLUSIONS OF LAW

1.  Basal cell carcinoma was not incurred in or aggravated by 
active service, to include due to exposure to ionizing 
radiation, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 
& Supp 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2000).

2.  The veteran did not timely complete an appeal of the 
initial assignment of a 40 percent rating for residuals of a 
partial gastrectomy, with dumping syndrome.  38 U.S.C.A. 
§§ 7105, 7108 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 
20.302(b), 20.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The law provides that the VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his/her claim 
for a benefit under a law administered by VA.  See 38 
U.S.C.A. § 5103A (West Supp. 2001).  The Act is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date. VCAA, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West Supp. 2001).  Second, the VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-
98 (2000).  See 38 U.S.C.A. § 5103A.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim.  The 
Board concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOC), and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  
The RO also supplied the veteran with the applicable 
regulations in the SOC and SSOC.  The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues before the Board has been 
obtained.  The RO has obtained the veteran's service medical 
records and his post-service treatment records.  All relevant 
obtainable evidence identified by the veteran was obtained 
and considered.    

The Board is unaware of any additional relevant evidence that 
is available.  The Board concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the veteran's claims.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  In the circumstances of this case, a remand to 
have the RO apply the new act would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the veteran in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the matters before the Board.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

I.  Service Connection for Basal Cell Carcinoma

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
service. See 38 U.S.C.A. §§ 1110, 1131.  If basal cell 
carcinoma (malignant tumor) is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In addition, service connection for a disorder which is 
claimed to be attributable to radiation exposure during 
service can be accomplished in three different ways.  See 
Ramey v. Brown, 9 Vet. App. 40, 44 (1996), affirmed at 120 
F.3d. 1239 (Fed. Cir. 1997).  First, there are specific 
diseases which may be presumptively service connected if 
manifest in a radiation-exposed veteran.  38 U.S.C.A. § 
1112c; 38 C.F.R. § 3.309(d).

Second, 38 C.F.R. § 3.311(b) includes a list of "radiogenic 
diseases" which will be service connected provided that 
certain conditions specified in that regulation are met. The 
regulation states that, if the veteran has one of the listed 
radiogenic diseases, a radiation dose estimate will be 
prepared by the Under Secretary for Health, or an independent 
expert, and the case will be referred to the Under Secretary 
for Benefits for review as to whether sound scientific 
medical evidence supports the conclusion that it is at least 
as likely as not that the veteran's radiogenic disease 
resulted from radiation exposure during service.  38 C.F.R. 
§ 3.311(a) and (b).

Third, direct service connection can be established by 
showing that the disease or malady was incurred during or 
aggravated by service, a task which includes the difficult 
burden of tracing causation to a condition or event during 
service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed.Cir. 
1994).

The veteran's service medical records do not contain any 
references to basal cell carcinoma.  The report of a medical 
examination conducted for the purpose of his discharge in 
July 1960 shows that clinical evaluation of his skin was 
normal.  The veteran's only contention is that his basal cell 
carcinoma developed many years after service as a result of 
exposure to radiation in service.  

January 1981 VA outpatient records reveal that the veteran 
sought treatment for a lesion on his nose.  The veteran 
reported that the lesion had been there for approximately 
five years.  The lesion was surgically removed at a VA 
facility in February 1981.  Biopsy and pathology reports 
revealed basal cell carcinoma.  Basal cell carcinoma was 
excised from the veteran's forehead in March 1981.

VA examination in September 1992 made no reference to basal 
cell carcinoma.

With respect to the first method through which service 
connection may be granted for a disorder claimed to be due to 
radiation exposure, (i.e. the specified diseases which may be 
presumed to have been due to radiation exposure in service), 
the Board notes that basal cell carcinoma is not among the 
listed disorders.  Therefore, service connection for basal 
cell carcinoma may not be granted under 38 C.F.R. § 3.309(d).

Regarding the second method by which a disease may be shown 
to have been due to radiation exposure in service, the Board 
notes that skin cancer is listed as a "radiogenic disease" 
under 38 C.F.R. § 3.311.  Accordingly, the RO referred the 
claim for further consideration with respect to the 
likelihood that the basal cell carcinoma resulted from the 
veteran's radiation exposure in service.  First, the RO wrote 
to the Defense Nuclear Agency (now Defense Special Weapons 
Agency (DSWA)) in January 1997 and requested information 
regarding the level of the veteran's radiation exposure 
during service.  It was noted in the request that the veteran 
had reported that he had been exposed to radiation while 
participating in nuclear weapons testing in the 1958.  The 
veteran had been a member of the flight crew of Patrol 
Squadron 28 that participated in test series Operation 
HARDTACK at Enewetak Atoll during 1958.

A reply letter from the DSWA dated in July 1997 confirmed 
that the veteran participated in Operation HARDTACK in 1958.  
The DSWA indicated that the film badge dosimetry data showed 
an external dose estimate of 0.639 rem gamma for the period 
from April 9, 1958 to May 27, 1958.  A scientific dose 
reconstruction indicated that the veteran would have received 
an additional dose of 0.95 rem gamma for the period from May 
28, 1958 to August 14, 1958, for a total 1.6 rem gamma (upper 
bound of 2.0 rem gamma).  Internal dose exposure was 
estimated to be 0.0 rem.  The DSWA indicated that one of the 
radiation badges that had been issued to the veteran had been 
lost.  The DSWA estimated the veteran's radiation exposure 
using measurements from a badge issued to someone else that 
had been on the same flight as the veteran.  

The DSWA further stated that internally deposited 
radioisotopes in the body at levels associated with those 
experienced at atmospheric nuclear testing would present 
minimal dose to the skin.  The DSWA further stated that there 
was no evidence to suggest that skin cancer is associated 
with radiation doses (external or internal) at the levels 
received by participants in atmospheric nuclear testing.  It 
was noted that studies of medical treatments involving high, 
large-area skin doses had implied a qualitative relationship 
between skin exposures on the order of 1000 rem and 
statistical increases in skin cancer, but that these dose 
levels were at least two orders of magnitude above those 
received by almost all nuclear test participants.  It was 
also cited that the National Council on Radiation Protection 
and Measurements (NCRP) had found the skin cancer risk to be 
extremely small from high, large area skin doses as well as 
from high-intensity localized exposure (as from hot particle 
contamination) to small areas of skin.  Reportedly, their 
recommendations on limiting such exposure were based on 
preventing acute deep ulceration of the skin, which followed 
erythema (reddening) within months of severe exposures.  The 
occurrence of erythema was reported as very rare among 
nuclear test participants, and deep ulceration as a sequela 
(resulting condition) was not reported.  The conclusion was 
cited that an elevated incidence of skin cancer was not 
indicated as a consequence of radiation exposure to nuclear 
test participants.

In September 1997, the above dose estimate information was 
submitted by the RO to the VA Under Secretary for Benefits 
for an opinion as to the likelihood that the radiation 
exposure resulted in the veteran's basal cell carcinoma.  In 
the referral letter, it was noted that the veteran was 
present at Operation HARDTACK in 1958, that he was 36 years 
old at that time, and that the reconstructed total external 
dose was 1.6 rem gamma, and internal dose was 0.0 rem.  It 
was further noted that the veteran was first diagnosed as 
having basal cell carcinoma of the skin in February 1981.  
The Under Secretary for Benefits referred the matter to the 
Under Secretary for Health in October 1997.

In response, the Chief Public Health and Environmental 
Hazards Officer noted in a report dated in October 1997 that 
skin cancer was usually attributed to ionizing radiation at 
high doses (e.g., several hundred rads).  It was also noted 
that excess numbers of basal cell cancers also had been 
reported in skin which received estimated doses of 9-12 rads 
in margins of irradiated areas.  It was noted that the 
veteran had been exposed to 0.000 rem external neutron 
radiation; 1.6 rem with an upper bound of 2.0 rem external 
gamma radiation; and 0.0 rem of internal 50-year committed 
dose equivalent to the bone.  In light of the above, it was 
the opinion of the Chief Public Health and Environmental 
Hazards Officer that it was unlikely that the veteran's basal 
cell carcinoma could be attributed to exposure to ionizing 
radiation in service.

The Board has considered contentions by the veteran that his 
radiation exposure was much higher than estimated by the 
DSWA.  In a letter dated in May 1990 the veteran asserted 
that he and his flight crew were exposed to a radiation 
reading of over 1200 Roentgens for a period of over 90 
minutes while on the radiation fallout monitoring flight.  A 
December 1995 letter from the Defense Nuclear Agency (DNA) 
indicates that the veteran had claimed that measurements he 
and the navigator had taken in 1958 had revealed 600 
Roentgens in the right and left jet pods of the plane.  The 
DNA suggested that the navigator could have mistaken 600 
mr/hour for 600 Roentgens/hour.  The DNA pointed out that 
radiation levels as high as claimed by the veteran would have 
caused he and his fellow aircrewmen to display obvious 
symptoms of radiation sickness shortly after landing.

The veteran testified before a member of the Board in 
Washington, DC in July 1999.  He reported that in May 1958 
his airplane was on a radiation monitoring flight.  The 
veteran asserted that his plane flew through a radiation 
cloud and the monitors measuring the radiation on the outside 
the aircraft went as high as 1200 Roentgens and that was the 
limit of the scale.  The veteran testified before another 
member of the Board at the RO in June 2001.  The veteran 
stated he recorded high levels of radiation outside the 
plane, but that these measurements weren't recorded and that 
he believed that the records were falsified. 

The Board notes that the veteran on several occasions has 
claimed the he had been exposed to extremely high levels of 
radiation while on a radiation monitoring flight in 1958.  
However, none of the evidence of record supports these 
contentions.  Furthermore, there is no evidence that the 
veteran or anyone else on his flight experienced radiation 
sickness at that time.  The Board finds the radiation doses 
estimated by the DWSA, based on radiation badge measurements, 
to be more probative than the veteran's assertions 
unsupported by objective evidence.  

In light of the opinion of the Chief Public Health and 
Environmental Hazards Officer that it was unlikely that the 
veteran's basal cell carcinoma could be attributed to 
exposure to ionizing radiation in service, the Board finds 
that service connection cannot be granted for basal cell 
carcinoma under 38 C.F.R. § 3.311.

Finally, with respect to the third method of establishing 
service connection for a disorder claimed to be due to 
radiation exposure, the Board notes that the veteran has not 
presented any medical opinion to the effect that his basal 
cell carcinoma is attributable to his radiation exposure in 
service.  The evidence shows that the veteran's basal cell 
carcinoma was not present until many years after separation 
from service and has not been clinically shown to have been 
caused by exposure to ionizing radiation in service.  

Accordingly, the Board concludes that the basal cell 
carcinoma was not incurred in or aggravated by service, and 
may not be presumed to have been incurred in service.


II.  Timeliness of a Substantive Appeal for an Increased 
Rating Claim

The question to be resolved is whether the veteran timely 
completed an appeal for a higher initial rating for residuals 
of a partial gastrectomy with dumping syndrome.  Pursuant to 
VAOPGCPREC 9-99 (Aug. 18, 1999), the Board has the authority 
to adjudicate or address in the first instance the question 
of timeliness of a substantive appeal, and may dismiss an 
appeal in the absence of a timely filed substantive appeal.  
Under such circumstances, however, the General Counsel 
indicated that the veteran should be first afforded 
appropriate procedural protections to assure adequate notice 
and opportunity to be heard on the question of timeliness and 
adequacy of the appeal.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

In Board decisions dated in February 2000 and in April 2001, 
the Board notified the veteran of the Board's intent to 
consider the timeliness of the substantive appeal as to the 
issue of a higher initial rating for residuals of a partial 
gastrectomy with dumping syndrome.  The Board noted in its 
February 2000 decision that the veteran and his 
representative had 60 days from the date of issuance of that 
document-decision to present additional written argument, 
and/or to present additional evidence, relevant to the 
jurisdiction of the Board in considering the matter of 
timeliness of appeal of the RO denial of a higher initial 
rating for residuals of a partial gastrectomy with dumping 
syndrome, currently evaluated as 40 percent disabling.  It 
was noted that the veteran had been afforded an opportunity 
to present oral argument in regard to that issue at a hearing 
before a member of the Board in July 1999.  The Board also 
informed the veteran that, if no response was received from 
the veteran or his representative by the end of the 60-day 
period, the Board would assume that no argument or evidence 
was being submitted.  The record indicates that neither the 
veteran nor his representative has submitted a response 
related to this issue.  Accordingly, the Board may now 
consider whether there was a timely appeal to the RO denial 
of a higher initial rating for residuals of a partial 
gastrectomy with dumping syndrome.

The veteran was granted service connection and a 40 percent 
rating for residuals of a partial gastrectomy with dumping 
syndrome by an October 16, 1992 rating action.  In a November 
3, 1992 letter to his (South Dakota) most recent address of 
record, the RO informed the veteran that he had been assigned 
a 40 percent rating for his stomach disability effective from 
July 1989.  A notice of disagreement was received from the 
veteran on November 24, 1992.  In a March 1993 rating 
decision the RO continued the 40 percent rating for residuals 
of a partial gastrectomy.  In a letter dated April 21, 1993, 
received on April 23, 1993, the veteran reverenced his appeal 
for service connection for residuals of exposure to 
radiation.  He did not reference an increased rating claim.  
The RO issued a statement of the case to the veteran at his 
most recent address of record on September 10, 1997.  The RO 
enclosed a VA Form 9, Appeal to the Board of Veterans' 
Appeals, with the statement of the case.  An enclosed letter 
informed the veteran that he had 60 days from the date of the 
letter to file a VA Form 9 to complete his appeal.  

A letter was received from the veteran on September 21, 1998.  
The veteran complained that a July 1997 letter from the RO to 
him had been addressed to a mailing address which was over 
four years old.  The Board notes that the September 1997 
statement of the case (SOC) was sent to that same address.  
Neither a July 1997 letter nor the September 1997 SOC from 
the RO was returned as undeliverable.  The veteran also 
stated that the only issues that he was appealing were the 
gastrectomy and radiation claims.  With his September 1998 
letter, the veteran submitted a duplicate copy of a VA Form 9 
dated August 20, 1995, acknowledged of record in September 
1995, and asserted that the document was his substantive 
appeal for his claim for an increased rating for a partial 
gastrectomy, with dumping syndrome.

In a July 1999 informal hearing presentation the veteran's 
representative asserted that the April 21, 1993 statement 
from the veteran provided timely notice of disagreement with 
the March 1993 continuation of a 40 percent rating for the 
disability at issue.  The representative has also asserted 
that the August 20, 1995 VA Form 9 served as a timely 
substantive appeal of the denial of an increased rating for a 
partial gastrectomy, with dumping syndrome.

The veteran appeared before a member of the Board in 
Washington, DC in July 1999.  At the hearing the veteran's 
representative again asserted that the August 20, 1995 VA 
Form 9 was a timely substantive appeal of the denial of an 
increased rating for a partial gastrectomy, with dumping 
syndrome.

Appellate review of an RO decision is initiated by a timely 
notice of disagreement and completed by a timely substantive 
appeal after a statement of the case is furnished.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.200.

After an appellant receives the statement of the case, the 
appellant must file a formal appeal within 60 days from the 
date the statement of the case is mailed, or within the 
remainder of the one-year period from the date the 
notification of the RO decision was mailed, whichever period 
ends later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b); 
see Cuevas v. Principi, 3 Vet. App. 542, 546 (1992) [where a 
claimant did not perfect appeal by timely filing substantive 
appeal, RO rating decision became final].  

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement and a 
formal appeal.  See Roy v. Brown, 5 Vet. App. 554 (1993).  
The formal appeal permits the appellant to consider the 
reasons for an adverse RO decision, as explained in the 
statement of the case, and to formulate and present specific 
arguments relating to errors of fact or law made by the RO.  
38 U.S.C.A. § 7105(d)(3);  Roy, 5 Vet. App. at 555.  Pursuant 
to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  While the Board must construe 
such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal, any appeal 
which fails to allege specific error of fact or law in the 
determinations being appealed may be dismissed.

The Board notes that a veteran may request an extension of 
the 60-day period for filing a substantive appeal for good 
cause.  The request for such an extension should be in 
writing and must be made prior to the expiration of the time 
limit for filing the substantive appeal.  38 C.F.R. § 20.303.  
Review of the claims file discloses no evidence that the 
veteran requested such an extension in order to file a 
substantive appeal.
 
In this case the veteran asserts that a VA Form 9 that he 
submitted in August 1995 was a timely appeal of the denial of 
an increased rating for residuals of a partial gastrectomy, 
with dumping syndrome.  The Board notes that the August 20, 
1995 VA Form 9 can not be considered a timely substantive 
appeal to the September 1997 statement of the case since it 
was not received after the issuance of that statement of the 
case.  The provisions of 38 C.F.R. § 20.200 clearly specify 
that a substantive appeal must be received after the issuance 
of the statement of the case.

The Board further notes that in the August 20, 1995 VA Form 
9, the veteran did not allege any error in fact or law in the 
assignment of a 40 percent rating for residuals of a partial 
gastrectomy, with dumping syndrome.  Accordingly, the Board 
finds that the August 20, 1995 VA Form 9 was not a timely 
substantive appeal with respect to the veteran's claim for a 
higher initial rating for residuals of a partial gastrectomy 
with dumping syndrome.

Once the statement of the case was issued on September 10, 
1997, the veteran had 60 days from that date in which to 
submit his substantive appeal.  The Board notes that since 
more than a year had passed since both the October 1992 and 
March 1993 RO denials of the veteran's claim for a higher 
initial rating, 60 days following issuance of the statement 
of the case was the last date at which the veteran could 
submit a substantive appeal.  Following issuance of the 
September 10, 1997 statement of the case, no correspondence 
was received from the veteran until July 1998, more than 10 
months later.  He did not submit any document which could be 
interpreted as expressing the desire to appeal his claim for 
a higher initial rating for residuals of a partial 
gastrectomy, with dumping syndrome until the September 21, 
1998 letter.  

The Board has considered the veteran's claim that he did not 
receive the statement of the case within 60 days since he had 
moved South for the winter.  Notice means written notice sent 
to a VA benefits payee at his or her latest address of 
record.  38 C.F.R. § 3.1(q) (2000).  The record does not 
support the veteran's claim that the address used by the RO 
had not been good for over four years.  The veteran supplied 
that address on his August 1995 VA Form 9 and the claims file 
indicates that no other address was submitted by the veteran 
prior to the September 1997 statement of the case.  Not only 
was the September 10, 1997 statement of the case sent to the 
veteran's last address of record, but there is also no 
indication that any letters sent to the veteran at that 
address were ever returned as undeliverable.  Accordingly, 
the Board finds that the veteran was provided notice of the 
statement of the case and that he did not file a timely 
substantive appeal.  The Board finds that in the absence of a 
timely filed substantive appeal the veteran has not complied 
with the legal requirements for perfecting an appeal.  Hence, 
the action is dismissed as a matter of law.


ORDER

Service connection for basal cell carcinoma claimed as 
secondary to exposure to ionizing radiation is denied.


There has been no timely appeal of the denial of entitlement 
to a higher initial rating for residuals of partial 
gastrectomy with dumping syndrome, and the matter is 
dismissed.


______________________________                
_____________________________
    F. J. FLOWERS        				   L. W. TOBIN
Member, Board of Veterans' Appeals              Member, Board 
of Veterans' Appeals 



______________________________
U. R. POWELL
Member, Board of Veterans' Appeals


 



